ORDER

PER CURIAM:
AND NOW, this 27th day of April, 1999, the petition for allowance of appeal is granted limited to the issue of whether the violation of Pa.R.Crim.P.Rule 1405 entities Petitioner to a discharge. Furthermore, the order of the Superior Court as it pertains to the Rule 1405 issue is vacated and this matter is remanded to the trial court for an evidentiary hearing and argument concerning the defendant’s right to relief for untimely sentencing. See Commonwealth v. Anders, 555 Pa. 467, 725 A.2d 170 (1999).